WENTWORTH, Judge.
Appellant seeks review of an order granting appellees’ motion for directed verdict; we conclude that the motion was improperly granted and we reverse the order appealed.
Appellant brought an action against ap-pellees, alleging that appellees had diverted the natural flow of surface water across appellant’s property. After appellant’s evidence was presented appellees moved for directed verdict; the trial judge granted the motion, finding that the natural flow of water had been diverted but that appellant’s property retained an “escape point” for the dispersal of surface water. However, the evidentiary exhibits and testimony present a factual dispute as to whether appellees’ alterations to their land have caused an increase in the amount of standing water which must accumulate on appellant’s property before the overflow begins to disperse through the “escape point.” Where the evidence presents such a disputed issue of material fact a motion for directed verdict should not be granted. See e.g., Gates v. Chrysler Corp., 397 So.2d 1187 (Fla. 4th DCA 1981).
Accordingly, the order granting a directed verdict is reversed and the cause is remanded for further proceedings.
BOOTH and THOMPSON, JJ., concur.